                         UNITED STATES BANKRUPTCY COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


IN RE                                                   Chapter: 13
Brenda L. Peplinski
                                                        Case No. 18-26079-gmh
        Debtor.


 ORDER PURSUANT TO HEARING UPON NATIONSTAR MORTGAGE LLC D/B/A MR.
COOPER’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND ABANDONMENT
           AND, IF APPLICABLE, RELIEF FROM CO-DEBTOR STAY

        Pursuant to the motion for relief from the automatic stay and abandonment and, if applicable,

relief from co-debtor stay of Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter “the movant”) with

respect to the property located at 919 W Peck St, Whitewater, WI 53190-1723, this matter was heard on

January 2, 2019, the movant appearing through its counsel, Gray & Associates, L.L.P., by Christopher C.

Drout, and the debtor appearing through Miller & Miller Law, LLC, by Krysta Kerr, and Robert Stack

appearing on behalf of the Chapter 13 trustee and upon the arguments and statements of counsel and all

the files, records and proceedings herein,

        IT IS HEREBY ORDERED: that the motion is denied to the extent it seeks the termination of the

automatic stay, but is granted to the limited extent that the automatic stay is modified to give effect to the

following terms:

Drafted by:

Christopher C. Drout
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: cdrout@gray-law.com
                Case 18-26079-gmh            Doc 24      Filed 01/07/19         Page 1 of 3
1. That the debtor shall pay the sum of $642.02 to the movant in sufficient time to be received on or

    before January 10, 2019. In the event any such payment is not received in a timely manner, the

    movant, its servicing agent or its counsel may submit an affidavit of default and proposed order

    for immediate relief from the automatic stay to the court for signature.

2. That with the expectation that the payment required by the preceding paragraph will be received

    in a timely manner, the movant may file a supplemental claim for the post-petition arrearage

    which exists through the end of December 2018 in the amount of $992.00. The arrearage is

    itemized as follows:

             10/18 through 11/18                                                       $1,261.00
             2 mortgage payments @ $630.50
             12/18 through 12/18                                                          642.02
             1 mortgage payments @ $642.02
             Credits / Suspense                                                            (39.00)
             Attorney Fees and Costs                                                     1,031.00
             Payment received 11/30/2018                                               (1,261.00)
             Payment to be received by 1/10/2019                                         (642.02)
             TOTAL ARREARAGE                                                              $992.00

3. That commencing in January 2019 through and including June 2019, the debtor shall make all

    monthly mortgage payments to the movant in sufficient time to be received on or before the 16th

    day of each month in which each such payment is due. In the event any such payment is not

    received in a timely manner, the movant, its servicing agent or its counsel may submit an affidavit

    of default and proposed order for immediate relief from the automatic stay to the court for

    signature.

4. That commencing in July 2019, the debtor shall make all monthly mortgage payments to the

    movant in sufficient time to be received on or before the 16th day of each month in which each

    such payment is due. In the event any such payment is not received in a timely manner, counsel

    for the movant may request by letter another hearing upon the motion for relief from the

    automatic stay.

5. That relief from the co-debtor stay pursuant to 11 U.S.C. § 1301(c) shall be effective when the

    automatic stay no longer applies to the movant and its interest in the property.




           Case 18-26079-gmh            Doc 24      Filed 01/07/19        Page 2 of 3
6. That abandonment of the trustee’s interest in the property pursuant to 11 U.S.C. § 554 shall be

    effective when the automatic stay no longer applies to the movant and its interest in the property.

7. That pending further notice, the amount of the monthly mortgage payment is $642.02 and

    payments shall be made to the movant at Nationstar Mortgage LLC, PO Box 619094, Dallas, TX

    75261-9741.

                                              #####




           Case 18-26079-gmh           Doc 24      Filed 01/07/19         Page 3 of 3
